                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Park District City of Grand Forks,          )
                                            )
              Plaintiff,                    )       ORDER
                                            )
       vs.                                  )
                                            )
Gripple Incorporated, Custom Aire,          )
Inc., and EAPS Architects/Engineers,        )       Case No. 3:18-cv-077
                                            )
              Defendants.                   )


       On May 27, 2019, the parties filed a Stipulation to Extend Deadlines. The court ADOPTS

the parties' stipulation (Doc. No. 40) and AMENDS the pretrial deadlines as follows:

       1.     The parties shall make by Rule 26(a)(1) disclosures by July 1, 2019.

       2.     The parties shall have until December 1, 2019, to complete fact discovery and to file

              discovery motions.

       3.     The parties shall provide the names of expert witnesses and complete reports under

              Rule 26(a)(2) as follows:

              a.      Plaintiff's expert disclosures are due by August 1, 2019;

              b.      Defendants' expert disclosures are due by September 1, 2019; and

              c.      Rebuttal expert disclosures are due by October 1, 2019.

       4.     The parties shall have until November 1, 2019, to complete discovery depositions of

              expert witnesses.

       5.     The parties shall have until September 1, 2019, to move to join additional parties.

       6.     The parties shall have until September 1, 2019, to move to amend pleadings to add

              claims or defenses, except for claims for punitive damages for which the deadline

              shall be December 1, 2019.
       7.      The parties shall have until December 1, 2019, to file other nondispositive motions

               (e.g., consolidation, bifurcation).

       8.      The parties shall have until August 1, 2019, to file threshold motions (e.g.,

               jurisdiction, qualified immunity, statute of limitations). Discovery shall not be

               stayed during the pendency of such motions.

       9.      The parties shall have until January 1, 2020, to file other dispositive motions

               (summary judgment as to all or part of the case).

A status conference shall be scheduled for September 10, 2019, at 10:00 a.m. The conference will

be conducted via telephone conference. To participate in the conference, counsel shall call the

following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

The final pretrial conference set for October 2, 2019, shall be rescheduled for May 19, 2020, at

10:00 a.m. via telephone. To participate in the conference, counsel shall call the aforementioned

number and enter the access code. The trial and pretrial conference set for October 15, 2019, shall

be rescheduled for June 1, 2020, at 9:00 a.m. and 9:30 a.m., respectively, in Fargo before Chief

Judge Hovland (courtroom #1). A four (4) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 3rd day of June, 2019.

                                                         /s/ Clare R. Hochhalter
                                                         Clare R. Hochhalter, Magistrate Judge
                                                         United States District Court




                                                     2
